OFFICE   OF THE   ATTORNEY     GENERAL        OF TEXAS
                            AUSTIN




state Roosd of Rcbluation
Austin, Texas
Gentlemen:                  Attentlonr Mr. Gaynor Kendall
                            Opinion Rumbar 0-4QjO
                            Ret Does the Sto
                                aatlon have
                                 authorize     th




                                             ur request for an opinion




                                       auucunt of the State
                                        interest refknding
                                        terast than the bonds

                        uldver to the first question ifiLn
                                     minimum 1imltatLoIl
                 ar 3X they are aoaepted in lieu of and
    to refund Snterest coupons detached from bonds held
    by the Permanent S&o01 Fund?"
stata,Board of Btlu~~cnion*
                          page #2




            In reply  to your rir6t  qwstion,     ~Artiarle
                                                          iq89, Re-
rided Civil Matutes, as amended by Chapter 33l, Adis        or the
Re&ul& Session or the Forty-fourth L6 slature, authcrices
68hOOl astriet6 to nfund bonds vhl8h fita     y have ?egally
168Md', into "new bonds, bear-      the asme or a less rate of
interests" it further provldes "thatsriatund interestooupoas
may be refunded in like manner * l l, and that the State !Pnas-
urer shall, upon order of the State Board of Rdueaticn, exchange
bonds not matured held by hlx ~forthe Permanent s&o01 Fund for
the new xM'unding bond6 Issued by the sutqlnoorporatlon under
the prov3.slo~ of this 6ubdlvl6lon,   in 8ase the rate of interest
on the new bonds is not less than the rate 0r interest on the
bonds ror vhi6h they am exchanged."
            In oonneetlon with the question submlited, wwther
m&tured interest@mpons may be refunded ror the aeaount$f
the Av65.lable&ho:@ Fund into interest refondlng bonds We-
lng a lesser rate%han the bonds frownwhich they are detached,
it wl.llbe notit that the statute authorlses the dlstriets to
refund'lnoturedlnteresteoupcn6 intobonds %esHng     the skum or
A les6’rate 0r lntenst', and that the liaitation~upon tb& paver
0r the State Board to mcept mwmg       bond6 inlieu 0r 0bup
florurheld ror the accounts 0r the school fuuds is that no me-
fondingbollds.shallbe accepted in exchange for "bond6 not
matureda if the nfundlmg bonds bear Intonat at a lesser rata
thani.heunderlySngbond8.
              ItwfYbeseen~omtheaboostbottb6Zmgi41aeur6
dram   adl6tlnoti0nbctw66n   "maMe0upn6"and         %nmatumd
8cupc~*~ and authori6~8 school dfStrlet6 to *fund     -6    rrhish




           'Referring to yam second question, Artlole 2671, as
amended by the Forty-slHbLegislature, read6 a6 follows%
             "The Comptroller of StdeBoard   sballe&~ful.ly       I
        exriminethe bonds, obltgations, or pledges 60 offWed
        and tnvestlgate the ~facts,tandlngto show the validity